Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Michael Christopher Ferris, Appellant                 Appeal from the County Court at Law of
                                                      Panola County, Texas (Tr. Ct. No. 2012-C-
No. 06-13-00098-CR        v.                          0094). Opinion delivered by Chief Justice
                                                      Morriss, Justice Carter and Justice Moseley
The State of Texas, Appellee                          participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Michael Christopher Ferris, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MARCH 14, 2014
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk